Citation Nr: 0727112	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to improved death pension benefits.  

2.  Entitlement to accrued benefits.

3.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1945.  He died in November 2002, and the appellant 
is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Winston-Salem, North Carolina, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died November [redacted], 2002; the appellant's claim 
for entitlement to nonservice-connected death pension 
benefits was received January 3, 2003.

2.  In 2003 and 2004, the appellant's countable income 
consisted of monthly income from Social Security 
Administration (SSA) benefits for herself and her dependant 
son.

3.  The appellant claimed $2,453.59 in unreimbursed medical 
expenses for January 2003 through December 2003; she did not 
submit a statement of unreimbursed medical expenses for 2004.

4.  The appellant claimed $3,195 in last expenses paid in 
November 2002.  

5.  The appellant's annualized countable income for 2003 and 
2004 exceeded the maximum annual income for improved death 
pension benefits for a surviving spouse with one dependant. 

6.  At the time of the veteran's death, he was not in receipt 
of pension or compensation.  

7.  In 2002, the veteran's family income consisted of monthly 
income from SSA benefits for the veteran, his wife, and their 
dependant son.

8.  Based on the evidence in the veteran's claims file at the 
time of his death, his family income exceeded the maximum 
annual income for improved disability pension for a veteran, 
spouse, and one dependant.

9.  There was not sufficient prima facie evidence of record 
on the date of the veteran's death to indicate that he would 
have been entitled to compensation or pension prior to date 
of death.  


CONCLUSIONS OF LAW

1.  The appellant's countable income is excessive for receipt 
of death pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1541, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.3, 3.21, 3.23, 
3.31, 3.271, 3.272, 3.273, 3.314, 3.400 (2006).

2.  The veteran's countable income was excessive for receipt 
of disability pension benefits prior to his death and there 
are no other benefits due and payable at death for the 
purposes of accrued benefits.  38 U.S.C.A. §§ 1503, 1521, 
5107, 5121 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.3, 3.21, 
3.23, 3.272, 3.273, 3.314, 3.1000 (2006).

3.  The criteria for entitlement to nonservice-connected 
burial benefits have not been met.  38 U.S.C.A. §§ 2302, 5107 
(West 2002); 38 C.F.R. § 3.1600 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in September 2004, which is after initial 
consideration of the claims, VA advised the appellant of the 
essential elements of the VCAA.  VA informed the appellant of 
the types of evidence needed in claims for death pension, 
burial benefits, and accrued benefits.  VA also told her that 
it would make reasonable efforts to help her get the evidence 
necessary to substantiate her claims, but that she must 
provide enough information so that VA could request any 
relevant records.  VA told her that it was responsible for 
obtaining any evidence held by a federal government agency.  
She was informed that if she had any evidence in her 
possession pertaining to the claims, she should submit it to 
VA.

As noted above, the September 2004 VCAA letter was issued 
after the initial determination of the claims on appeal; 
however, any defect with respect to timing of the VCAA notice 
requirements was harmless error.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  Following the issuance of that letter, 
the appellant has had an opportunity to respond to the VCAA 
letter, supplement the record, and participate in the 
adjudicatory process.  The claims were subsequently 
readjudicated by the RO in February 2005, when the RO issued 
a supplemental statement of the case.  In March 2005, the 
appellant submitted a signed statement reporting that she had 
no further information to add at that time for the processing 
of her claims.  It is also noted that the appellant is 
represented by a Veteran's Service Organization that the 
Board presumes to be knowledgeable of the law surrounding 
claims such as these.  For these reasons, the appellant has 
not been prejudiced by the timing of a fully-compliant VCAA 
letter.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
these elements; however, the Board finds no prejudice to the 
veteran.  See Bernard, supra.  The status of neither the 
veteran nor the appellant is in dispute.  The other elements 
are not relevant to the appellant's claims as she is not 
claiming that the veteran should have been service-connected 
for any disability.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record the appellant's 
claim, income verification reports, unreimbursed medical 
expense reports, receipts for last expenses paid, Social 
Security Administration records, and the veteran's death 
certificate.     

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Improved Death Pension

Death pension, also known as "improved death pension," is 
paid to a surviving spouse or child of a veteran of a period 
of war who met the service requirement prescribed in 
38 U.S.C.A. § 1521(j), or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability.  38 U.S.C.A. 
§ 1541(a).

In order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of a veteran, the veteran 
must have had the requisite service.  38 U.S.C.A. § 1541(a); 
38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the necessary 
service requirements if he served in active military, naval, 
or air service under one of the following conditions: (1) for 
90 days or more during a period of war; (2) during a period 
of war and was discharged or released from service for a 
service connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).

The payment of death pension is limited by the income and net 
worth of the surviving spouse or child.  38 C.F.R. § 3.3(b).  
The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. 
§ 1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind 
from any source shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 C.F.R. § 3.271.  For the purpose 
of determining initial entitlement, the monthly rate of 
pension shall be computed by reducing the applicable maximum 
pension rate by the countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. § 
3.273(a).  Nonrecurring income (income received on a one-time 
basis) will be counted, for pension purposes, for a full 12-
month annualization period following receipt of the income.  
38 C.F.R. § 3.273(c).  

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. 
§ 3.400(c)(3)(ii).  Payment of monetary benefits will 
commence the month following the effective date of the award.  
38 C.F.R. § 3.31 (2006).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21-
1) and is to be given the same force and effect as published 
in VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant with one dependent child, was $8507.  See 
38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B. Effective 
December 1, 2003, the MAPR for an otherwise eligible claimant 
with one dependent child, was $8686.  Id.  

Income from SSA benefits is not specifically excluded under 
38 C.F.R. § 3.272, and therefore is included as countable 
income.  Certain unreimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  38 C.F.R. § 3.272(g).  Any amounts 
paid by an appellant for the veteran's just debts and 
expenses of last illness and burial are to be deducted from 
her countable income during the applicable period.  See 
38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.272(h).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that as the veteran served in 
active military service for 90 days or more during a period 
of war, he has the requisite service for his widow to be 
entitled to improved death pension.  Therefore, the issue in 
this case is whether or not she is eligible for improved 
death pension based on income.  According to the death 
certificate, the veteran passed away on November [redacted], 2002.  
The appellant's claim for VA death benefits was received 
January 3, 2003.  Since the application was not received 
within 45 days, the Board will consider benefits from that 
day forward.  See 38 C.F.R. § 3.400(c)(3)(ii).     

According to Social Security Administration (SSA) records, 
the appellant was entitled to $1,075.30 a month effective 
December 2002, $1,097.60 a month effective December 2003, and 
$1,126.70 a month effective December 2004.  The appellant's 
dependant son was entitled to $807 a month effective December 
2002, $823 a month effective December 2003, and $846 a month 
effective December 2004.  The appellant's dependant son's 
income is presumed available to the appellant and considered 
part of her annual income.  See 38 C.F.R. § 3.23(d)(5).  The 
appellant has not identified any other sources of income. 

Therefore, the relevant income is as follows: 


Appellant's 
SSA Income
Dependant's 
SSA Income
Total Annual 
SSA Income 
Jan. 3, 2003 
to Dec. 31, 
2003
$13,171
$9,876
$23,047
Jan. 1, 2004 
to Dec. 31, 
2004
$13,520
$10,152
$23,672

In a May 2003 letter denying the appellant's claim for 
dependency and indemnity compensation, death pension, and 
accrued benefits, VA asked the appellant to submit VA Form(s) 
21-8416, Medical Expense Report, for the periods of January 
3, 2003 through December 31, 2003; January 1, 2004 through 
January 31, 2004; and February 1, 2004 through December 31, 
2004.  The only relevant medical expense report received was 
for the period of January 1, 2003 to December 31, 2003.  
According to this report submitted by the appellant in 
January 2004, the total medical expenses for her and her 
dependant son that year was $2,453.59.  The appellant has 
submitted last expenses which totaled $3,195.  See 38 C.F.R. 
§ 3.272.  Based on the above, the appellant's tentative 
countable income for the relevant periods is as follows.  


Annual 
Income
Medical 
Expense 
Deduction
Last 
Expenses 
Deduction
Tentative 
Countable 
Income
January 3, 2003 - 
December 31, 2003
$23,047
$2,453
$3,195
$17,399
January 1, 2004 - 
December 31, 2004
$23,672
None of 
record
Not 
counted 
per 
38 C.F.R. 
§ 3.272(h
)
$23,672

The appellant is claiming an exclusion of her son's income 
based on hardship.  Under 38 C.F.R. § 3.23(d)(6) a 
"hardship" exists when annual expenses necessary for 
reasonable family maintenance exceed the sum of countable 
annual income plus VA pension entitlement.  Expenses 
necessary for reasonable family maintenance include expenses 
for basic necessities (such as food, clothing, shelter, etc.) 
and other expenses, determined on a case-by-case basis, which 
are necessary to support a reasonable quality of life.  Id.  
Under 38 C.F.R. § 3.272(m), when hardship is established, 
there shall be excluded from the available income of any 
child or children an amount equal to the amount by which 
annual expenses necessary for reasonable family maintenance 
exceed the sum of countable income plus VA pension 
entitlement computed without consideration of this exclusion.  
The amount of this exclusion shall not exceed the available 
income of any child or children, and annual expenses 
necessary for reasonable family maintenance shall not include 
any expenses which were considered in determining the 
available income of the child or children or the countable 
annual income of the veteran or surviving spouse.  Id.  

In June 2003, the appellant submitted an "Application for 
Exclusion of Children's Income."  A handwritten note on this 
form, presumably written by the RO, totalled the appellant's 
yearly expenses at $23,780.36.  Given the information on this 
form, and that the law includes in this calculation expenses 
for basic necessities and other expenses determined on a 
case-by-case basis, the calculation of the family maintenance 
is found to be correct.  See 38 C.F.R. § 3.23(d)(6), 
3.272(m).  On this form, the appellant indicated that she did 
not expect the level of household expenses to change 
significantly during the next 12 months.  

For the period January 3, 2003 through December 31, 2003, the 
annual expenses exceed the countable income by $6,381; 
therefore, that amount will be allowed as a deduction from 
the appellant's son's income.  See 38 C.F.R. § 3.272(m).  
Considering all of the deductions, the appellant's income for 
this period is $11,018, which is higher than $8,507, the MAPR 
effective December 1, 2002.  For the period January 1, 2004 
through December 31, 2004, the annual expenses exceed the 
countable income by $108; therefore, that amount will be 
allowed as a deduction from the appellant's son's income.  
See id.  Considering all of the deductions, the appellant's 
income for this period is $23,564, which is higher than 
$8,686, the MAPR effective December 1, 2003.  The appellant's 
income for both relevant periods exceeds the MARP for those 
periods.

In summary, the evidence of record shows that the appellant's 
income for the periods of January 3, 2003 through December 
31, 2003, and January 1, 2004 through December 31, 2004, 
exceed the statutory limits for entitlement to improved death 
pension benefits even after reducing income by unreimbursed 
expenses.  While the Board can certainly empathize with any 
financial difficulty the surviving spouse may experience, 
given her income, the Board finds that the RO was correct in 
concluding that the appellant's income was high enough to 
preclude her from receiving death pension benefits.

Although recognizing the veteran's service, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  In this case, the law passed by Congress specifically 
prohibits the payment of VA improved death pension benefits 
to surviving spouses whose income exceeds certain levels, as 
does the appellant's.  For all the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

III. Entitlement to Accrued Benefits

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of a 
veteran, any accrued benefits are payable to his spouse, or 
to others if he or she is not alive.  38 U.S.C.A. 
§ 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  Only evidence 
contained in the claims file at the time of the veteran's 
death, or certain VA and service department records 
considered constructively in the claims file at that time, 
may be considered in adjudicating a claim for accrued 
benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. 
App. 353, 360-361 (1993).

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits 
requires that the application be filed within one year after 
the date of death.  In this regard, a claim for dependency 
and indemnity compensation (DIC) by a surviving spouse is 
deemed to include a claim for any accrued benefits.  
38 C.F.R. §§ 3.1000(c); 3.152(b) (2006).  Here, the appellant 
met this requirement by filing her claim for DIC in January 
2003.  In addition, the veteran must have had a claim pending 
for such benefits at the time of his or her death.  Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998); Zevalkink v. Brown, 
6 Vet. App. 483 (1994), aff'd 102 F.3d 1236 (Fed. Cir. 1996).  
This element has been met as well.  The veteran's nonservice-
connected pension benefits had been discontinued effective 
January 2002.  In October 2002, the veteran submitted 
evidence that he was then being cared for at a facility at a 
cost of $148 a day.  The Board construes this as a claim for 
nonservice-connected pension.  The veteran died shortly after 
this evidence was submitted and the claim was never 
processed.  The veteran's claim for nonservice-connected 
pension was therefore pending at the time of his death.  See 
38 C.F.R. § 3.160(c) (2006) (defining "pending claim" as an 
application that has not been finally adjudicated); 38 C.F.R. 
§ 3.160(d) (2006) (defining "finally adjudicated claim" as 
one that has been allowed or disallowed by the agency of 
original jurisdiction and become final by expiration of the 
one-year period after date of notice or by denial on 
appellate review).

Improved disability pension is a benefit payable by VA to a 
veteran of a period of war because of permanent and total 
disability.  The payment of improved disability pension is 
limited by income and net worth.  38 C.F.R. § 3.3(a)(3).  
Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
family countable income from the maximum annual pension rate 
(MAPR) applicable to the veteran's circumstances.  
38 U.S.C.A. § 1521(a); Martin v. Brown, 7 Vet. App. 196, 198 
(1994).

In determining annual income for nonservice-connected pension 
benefits, all payments of any kind or from any source, 
including salary, retirement or annuity payments, or similar 
income shall be included.  38 U.S.C.A. § 1503(a).  Payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received except 
for listed exclusions.  38 C.F.R. § 3.271.  Nonrecurring 
income (income received on a one-time basis) will be counted, 
for pension purposes, for a full 12-month annualization 
period following receipt of the income.  38 C.F.R. 
§ 3.273(c).  

Income from Social Security Administration benefits is not 
specifically excluded under 38 C.F.R. § 3.272, and therefore 
is included as countable income.  Certain unreimbursed 
medical expenses (in excess of five percent of the MAPR) may 
be excluded from countable income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g).  

Basic entitlement to such pension exists if, among other 
things, the veteran's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 
38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B 
of VA Manual M21-1 (M21-1) and is to be given the same force 
and effect as published in VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2001, the MAPR for nonservice-connected 
disability pension for aid and attendance for an otherwise 
eligible claimant, with a spouse and a dependent child, was 
$20,532.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix 
B. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

Social Security Administration records show that as of 
December 2001, after medical insurance premiums the veteran 
was receiving $212 a month in SSA benefits, the appellant 
$990 a month, and their dependent son $741 a month.  No 
"Application for Exclusion of Children's Income" is of 
record for the relevant period prior to the veteran's death.  
Therefore, at the time of the veteran's death, the family's 
yearly income was $23,316.  There was no evidence of record 
at the time of the veteran's death that any unreimbursed 
medical expenses (in excess of five percent of the MAPR) were 
paid, including the reported $148 a day for nursing care.  
Therefore, no unreimbursed medical expenses may be excluded 
from countable income for the 12-month annualization period.  
38 C.F.R. § 3.272(g).  The veteran's income of $23,316 is in 
excess of the relevant MAPR - $20,532.   

In summary, the evidence of record shows that the veteran's 
income for 2002 exceeded the statutory limits for entitlement 
to improved disability pension.  Therefore, the veteran was 
not entitled to any benefits at the time of his death.  
Accordingly, the Board must deny the appellant's claim for 
accrued benefits.  

As explained above, the Board is bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  In this case, the law passed by Congress specifically 
prohibits the payment of VA disability pension benefits when 
income exceeds certain levels, as did the veteran's.  For all 
the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
accrued benefits and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

III. Burial Benefits

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  
38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2006).  
If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a) (2006).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of death 
the veteran was in receipt of pension or compensation; or, 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of the veteran's death; or (3) 
the deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State.  38 U.S.C.A. § 
2302(a) (West 2002); 38 C.F.R. § 3.1600(b) (2006).

The following conditions apply where a veteran had an 
original or reopened claim for either pension or compensation 
pending at the time of his death: (i) in the case of an 
original claim there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death, or (ii) in the case of a reopened claim, 
there is sufficient prima facie evidence of record on the 
date of the veteran's death to indicate that the deceased 
would have been entitled to compensation or pension prior to 
date of death.  38 C.F.R. § 3.1600(b)(2).  If the Department 
of Veterans Affairs determines that additional evidence is 
needed to confirm that the deceased would have been entitled 
prior to death, it shall be submitted within 1 year from date 
of request to the burial allowance client for submission of 
the confirming evidence.  Id.  If the confirming evidence is 
not received by the Department of Veteran's Affairs within 1 
year from date of request, the burial allowance claim shall 
be disallowed.  Id.

As discussed above, the veteran was not in receipt of pension 
or compensation from VA at the time of his death and there is 
not sufficient prima facie evidence of record on the date of 
the veteran's death to indicate that he would have been 
entitled to compensation or pension prior to date of death.  
As such, the appellant's claim for burial benefits must be 
denied.


ORDER

Entitlement to improved death pension benefits is denied.  

Entitlement to accrued benefits is denied.

Entitlement to burial benefits is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


